Citation Nr: 1757892	
Decision Date: 12/14/17    Archive Date: 12/28/17

DOCKET NO.  13-30 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California

THE ISSUE

Entitlement to an effective date earlier than January 27, 2003 for the award of service connection for bipolar disorder, to include whether a clear and unmistakable error (CUE) exists in a December 1971 rating decision denying service connection for a psychiatric disability.


REPRESENTATION

Appellant represented by:	Karl A. Kazmierczak, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1961 to August 1964. 

This case originally came before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO), which, in pertinent part, determined that an effective date earlier than January 27, 2003 for the award of service connection for bipolar disorder was unwarranted, as there was not a CUE in the final December 1971 rating decision denying service connection for a psychiatric disability.

In December 2016, the Veteran testified at a video-conference hearing before the undersigned; a transcript of that hearing is of record.


FINDINGS OF FACT

1.  The Veteran filed his initial claim for service connection for a psychiatric disorder on September 1, 1971, which was denied by a December 1971 rating decision; the Veteran did not appeal.

2.  The Veteran filed a petition to reopen his claim for service connection for bipolar disorder on January 27, 2003.  

3.  Relevant service personnel records were obtained in September 2003.


CONCLUSION OF LAW

The requirements for an effective date of September 1, 1971, for the grant of service connection for bipolar disorder have been met.  38 U.S.C. §§ 1155, 5110 (2012); 38 C.F.R. §§ 3.159(c) (2002), (2017), 3.400 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that an effective date earlier than January 27, 2003 is warranted for the grant of service connection for bipolar disorder, maintaining that the award should be effective as of his original September 1971 claim for a psychiatric disability.  In particular, he asserts that the RO committed CUE in the December 1971 rating decision that initially denied this claim.  

Under the provisions of 38 C.F.R. § 3.105(a), previous determinations that are final and binding will be accepted as correct in the absence of clear and unmistakable error.  See 38 U.S.C. § 5109A (2012).  A claim of CUE is a form of collateral attack on an otherwise final rating decision by a VA regional office.  See Disabled Am. Veterans v. Gober, 234 F.3d 682, 696-98 (Fed. Cir. 2000).  Thus, the issue of the finality of the challenged rating decision is a threshold determination that must be made before reaching the merits of the CUE claim.  

Here, a February 2004 rating decision reopened the Veteran's previously denied claim for a psychiatric disability and granted service connection for bipolar disorder, effective January 27, 2003, the date of the Veteran's new claim.  Historically, the Veteran originally submitted a service connection claim on September 1, 1971 for a psychiatric disability.  This claim was denied in a December 1971 rating decision.  The Veteran was informed of that decision and of his appellate rights in a letter dated later that month.  See 38 C.F.R. § 19.25 (2017).  He did not initiate appellate review by submitting a notice of disagreement (NOD).  See 38 C.F.R. §§ 20.200, 20.201, 20.302(a) (2017) (setting forth requirements and timeframe for submitting a NOD).  Moreover, new and material evidence was not submitted within one year of the date of mailing of the decision.  See 38 C.F.R. § 3.156(b) (2017); Young v. Shinseki, 22 Vet. App. 461, 466 (2009).  Consequently, the December 1971 rating decision became final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017).

Nevertheless, pursuant to 38 C.F.R. § 3.156(c), where at any time after VA issues a decision on an original claim, VA receives relevant service records that existed and had not been associated with the claims file when it first decided the claim, VA will reconsider the claim on its merits.  38 C.F.R. § 3.156(c)(1).  Such records include (i) service records that are related to a claimed in-service event, injury, or disease, regardless of whether such records mention the Veteran by name; (ii) additional service records forwarded by the Department of Defense or the service department to VA any time after VA's original request for service records; and (iii) declassified records that could not have been obtained because the records were classified when VA decided the claim.  See 38 C.F.R.§ 3.156(c)(1).  An award made based all, or in part, on the newly received service department records is effective on the date entitlement arose or the date VA received the previously decided claim, whichever is later, or such other date as may be authorized by the general provisions of 38 C.F.R. § 3.156(a) (concerning petitions to reopen based on new and material evidence) applicable to a previously decided claim.  38 C.F.R. § 3.156(c)(3).

In essence, the receipt of relevant service records unavailable at the time of the last final rating decision serves to vitiate the finality of that decision.  See 38 C.F.R. § 3.156(c).  The U.S. Court of Appeals for Veterans Claims (Court) has clarified that "under . . . § 3.156(c), a claimant whose claim is reconsidered based on newly discovered service department records may be entitled to an effective date as early as the date of the original claim."  Mayhue v. Shinseki, 24 Vet. App. 273, 279 (2011); see Vigil v. Peake, 22 Vet. App. 63, 65 (2008) (stating that the regulation "authorizes an effective date [for a reconsidered claim based on newly discovered service department records] as early as the date of the original claim up to the date of the claim to reopen").  See, too, 38 C.F.R. § 3.156(c) (2002) ("Where the new and material evidence consists of a supplemental report from the service department, received before or after the decision has become final, the former decision will be reconsidered by the adjudicating agency of original jurisdiction.  This comprehends official service department records which presumably have been misplaced and have now been located and forwarded to the Department of Veterans Affairs."); Cline v. Shinseki, 26 Vet. App. 18, 21-27 (2012) (holding that the October 2006 amendment to 38 C.F.R. § 3.156(c)(2) constituted a rule change when it was added, and that when a claimant has been granted service connection prior to the October 2006 effective date of the new version of 38 C.F.R. § 3.156(c), the new version of that regulation cannot be applied retroactively).

In the instant case, a partial copy of the Veteran's service personnel records were obtained and associated with the claims file in September 2003.  The Veteran's personnel file was not previously of record.  See, e.g., November 1971 VA Request For Information (VA Form 07-3101) (indicating that the evidence consisted entirely of the Veteran's service medical records and his DD214, and that no additional personnel documents were of record); December 1971 Rating Decision (reflecting a review of the Veteran's service treatment records, but containing no indication that service personnel records were reviewed or available).  

These newly obtained personnel records show that the Veteran underwent psychiatric evaluation during his active service and that he was determined to manifest behavioral and "adjustment problems."  See November 1962 Psychiatric Evaluation Report of Dr. J.S.M.  At the time, the examining psychiatrist identified a "characterological problem, most likely a passive aggressive type," and although "continuous prolonged psychotherapy was considered," the psychiatrist ultimately decided against it.  Id.  Furthermore, the October 2003 VA mental disorders examination report and opinion relied upon these personnel records to support the conclusion that the Veteran's bipolar disorder initially manifested during his active duty service and continued to progress to the present.  See October 2003 VA Mental Disorders Compensation and Pension (C&P) Examination Report.  Specifically, the examining VA clinician noted that the personnel records reflect that the Veteran was "seen multiple times by Mental Health and psychotherapy was considered."  Id.  Additionally, the VA examiner noted that, "[g]iven the milieu in the early 1960's, the fact that [the Veteran] was seen at all in mental health and that any form of treatment was even considered indicates the presence of serious problems[ because m]ental health treatment in the military was certainly not widespread in the early 1960s[ and because i]t also created a stigma for the military member undertaking it."  Id.  Therefore, the VA examiner found that "the fact that [mental health treatment] occurred is . . . indicative that there were serious problems at that time."  Id.  

Importantly, the February 2004 rating decision "granted service connection for bipolar disorder because the VA examiner opined that the condition first became manifest in military service."  See February 2004 Rating Decision.  Moreover, in discussing the evidence supporting entitlement to service connection for bipolar disorder, the February 2004 rating decision specifically referenced the psychiatric treatment reports contained in the Veteran's service personnel records.  Id.

Therefore, the Board finds that the service personnel records obtained in September 2004 constitute "relevant official service records that existed and had not been associated with the claims file when it first decided the claim," as they show in-service psychiatric treatment and provide a more complete picture of the in-service manifestations of the Veteran's psychiatric condition.  See 38 C.F.R. § 3.156(c)(1).  Furthermore, the Board finds that the February 2004 grant of service connection was "based all, or in part, on the newly received service department records."  See 38 C.F.R. § 3.156(c)(3).  The December 1971 rating decision is thus nonfinal, and an effective date of September 1, 1971 is warranted for the award of service connection for the Veteran's psychiatric disability, which is the date the Veteran submitted the original service connection claim.  See 38 C.F.R. § 3.156(c)(3) (reflecting that an award made based all, or in part, on the newly received service department records is effective on the date entitlement arose or the date VA received the previously decided claim, whichever is later).


ORDER

An effective date of September 1, 1971 for the award of service connection for bipolar disorder is granted, subject to the laws and regulations controlling the award of monetary benefits.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


